DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 12, 14 and 24 are objected to because of the following informalities: The claims are written in improper Markush claim language. The claims should recite “selected from the group consisting of”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 17-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10, 774, 262 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patent ‘262 have claims drawn to a composite comprising a multi-compartment solid foam comprising mesogenic ligand -functionalized nanoparticles having an average diameter of 1 nm to 100 nm (see claim 5 of ‘252 patent) and the mesogenic liquid has a structure of formula  (1).  One of ordinary skill in the art would recognize that the three-dimensional shell structure of ‘252 patent corresponds to the composite of the instant claims. The mesogenic ligand recited in claim 13 of ‘262 are the same taught by instant claims. Both the instant claims and ‘262 patent recite open claim language, “comprising”; therefore, other components may be included in each respective invention.   The present claims indicated above also cover the composition and .
Claim 1-11 and 14-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of copending Application No. 16/758, 685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and copending application’685 a composite comprising a multi-compartment solid foam comprising mesogenic ligand -functionalized nanoparticles and the mesogenic liquid has a structure of formula (II).  One of ordinary skill in the art would recognize that the nanocapsule of copending application’685 corresponds to the composite of the instant claims. The mesogenic ligand recited in claim 5 of copending application’685 are the same taught by instant claims. Both the instant claims and copending application’685 recite open claim language, “comprising”; therefore, other components may be included in each respective invention.   The present claims indicated above also cover the composition and methods which overlap the claims of copending Application No. 16/758, 685, and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 17-22 and 39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirst et al. (WO 2016/106377 A1).
Regarding claim 1, Hirst et al. teach a composite (see abstract, claims 21 and 24, examples, page 34, line 28- page 35, line 20 and drawings) comprising , a multi-compartment solid  ( Fig. 2A, page 7, lines 22-24, Fig. 2, panel A , shows a fluorescence microscopy image of 
Although Hirst et al. do not explicit recite the term “foam” as instantly claimed, the structure (composite) of Hirst et al. is formed in the same manner as the invention, contains the same materials and is capable of forming a form (see claims 24 & 24, page 26, lines 12-13, page 29, line 22-page 30, line 9, page 34, line 28- page 35, line 29). 
However, it is the position of the examiner that those characteristics are inherent, given that the structure (composite) disclosed by Hirst et al. and the instant specification are made by similar processes. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 2, Hirst et al. disclose the solid is a closed-cell (shell configuration completely encloses a space or material; page 14, lines 5-16 and page 26, lines 12-13).
Regarding claim 3, Hirst et al. disclose the solid is an open-cell (shell configuration partially encloses a space or material; page 14, lines 5-16 and page 26, lines 12-13).
Regarding claim 4, Hirst et al. teach the solid has dimension of 0.01 µm to 50 µm (0.01 µm to 10 µm; page 2, lines 17-18).
Regarding claim 5, Hirst et al. teach the mesogenic ligand-functionalized nanoparticles have an average diameter of 1 nm to 100 nm (claim 6).

Regarding claim 7, Hirst et al. teach the mesogenic ligand-functionalized nanoparticles are composed of cadmium selenide (CdSe), zinc sulfide (ZnS), or a combination thereof (Figure 2, page 7, lines 21-28 & page 17, lines 27-33).
Regarding claim 8, Hirst et al. teach the mesogenic ligand-functionalized nanoparticles are composed of gold nanoparticles (page 16, line 33- page 17, line 2).
Regarding claim 9, Hirst et al. teach the mesogenic ligand-functionalized nanoparticles further comprise non-mesogenic ligands (page 20, lines 12-29).
Regarding claims 10 and 11, Hirst et al. recognize that the composite comprises mesogenic ligands and non-mesogenic ligands (Examples and page 20, lines 12-29). It is well-known to one of ordinary skill in the art to understand the ratio is optimizable. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  One of ordinary skill in art to modify the weight percentage of mesogenic ligands and non-mesogenic ligands to yield desired ratio of 9:1 or 6:4 in view of routine experimentation.

    PNG
    media_image1.png
    142
    517
    media_image1.png
    Greyscale
meeting the limitation of formula (I) as instantly claimed. 
Regarding claim 13, Hirst et al. teach the mesogenic ligand is selected from the group consisting of: 
    PNG
    media_image2.png
    297
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    749
    602
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    820
    600
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    820
    600
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    427
    640
    media_image5.png
    Greyscale

meeting the limitation of Formulas (L1) to (L16) to as instantly claimed. 
Regarding claim 17, Hirst et al. teach the composition comprising (includes), a composite (mesogenic ligand-functionalized nanoparticles) and a liquid crystalline liquid (page 6, lines 14-15).
Regarding claim 18, Hirst et al. teach the concentration of mesogenic ligand-functionalized nanoparticles in the liquid crystalline liquid is from 0.075 wt% to 0.3 wt% (0.1 to 0.5 wt %; page 35, lines 24-25 and examples).
Regarding claims 19-22, Hirst et al. teach the solid has a droplet (having a spherical surface and average diameter of 10 nm to 1000 µm) configuration suspended in the liquid crystalline liquid (examples and page 14, line 19- page 15, line 18 & page 35, lines 10-29).
	Regarding clams 39, Hirst et al. teach a photonic material comprising a composite (abstract, page 2, lines 7-12 & page 13, lines 23-28)
s 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst et al. (WO 2016/106377 A1) in view of Chen (“Discrete Charge Transfer in Nanoparticle Solid Films”, Journal of Materials Chemistry, 2007, vol. 17, pages 4115-4121)
Regarding claim 23-38, Hirst et al. teach a method ( page 28,line 18- page 31, line 5)  of producing a multi-compartment solid comprising mesogenic ligand-functionalized nanoparticles ( claim 21, page 34, line 28- page 35, line 29) , the method comprising: dispersing mesogenic ligand-functionalized nanoparticles in a liquid crystalline liquid ( claim 21, page 34, line 28- page 35, line 29); inducing a phase transition from an isotropic phase to a nematic phase ( claims 21 & 24, page 34, line 28- page 35, line 29); and cooling the dispersion at a rate configured to produce a multi-compartment solid comprising mesogenic ligand-functionalized nanoparticles (examples, page 29, line 22- page 30, line 9, Fig. 2A and page 35, lines 9-29) .
Further regards to claim 23, Hirst et al. do not explicitly disclose a method of producing a solid foam instantly claimed. However, examiner has added Chen teaches a method of producing a solid foam (page 4117, Col. 3, last paragraph, Three distinct phases of metal nanoparticle monolayers have been identified. For Ve greater than 0.35 nm3, the Langmuir monolayers are dominated by extended, low-dimensional structures that, at high surface pressures, compress into a two-dimensional foam-like phase as a result of ligand intercalation.). Chen and Hirst et al. are analogous art ligand functionalized-nanoparticle art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Hirst et al to create a solid foam, as taught by Chen. The motivation for doing so would have been to optimize the ligand intercalation between particles to create the desired structural characteristics of the solid form (Chen, page 4116, Middle Col. Last Para.: Pg. 4117, Col. 3, Last Para; Hirst et al., page 18, line 25- page 10, line 8). 

    PNG
    media_image1.png
    142
    517
    media_image1.png
    Greyscale
meeting the limitation of formula (I) as instantly claimed. 
Further regards to claim 25, Hirst et al. teach wherein multiple nematic domains nucleate within the shrinking isotropic phase during the phase transition from the isotropic phase to the nematic phase (Figures 2-5 and page 35, lines 4-29)
Further regards to claims 26-30, Hirst et al. teach a cooling rate of 30° C/min (see page 35, lines 9-13) encompassing the instant claimed range of 7° C/min to 30° C/min. It is well-known to one of ordinary skill in the art to understand the cooling temperature (rate) is optimizable. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Further regards to claims 31 and 33-34, Hirst et al. teach the concentration of mesogenic ligand-functionalized nanoparticles in the liquid crystalline liquid is from 0.075 wt% to 0.3 wt% (0.1 to 0.5 wt % encompasses the instant claimed range of 0.15 wt% and 0.3 wt%; page 35, lines 24-25 and examples).
Further regards to claim 32, Hirst et al. teach the concentration of mesogenic ligand-functionalized nanoparticles in the liquid crystalline liquid is 0.1 wt%. However, it is noted that a concentration of mesogenic ligand-functionalized nanoparticles in the liquid crystalline liquid of 0.1 wt%. and 0.075 wt% are closely related and therefore would be expected to perform in the Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP 2131.03).
Further regards to claim 35, Hirst et al. teach the dispersing comprises applying sound energy to the mesogenic ligand-functionalized nanoparticles in the liquid crystalline liquid (page 6, lines 25-26).
Further regards to claims 36-37, Hirst et al. teach mesogenic ligand-functionalized nanoparticles are dispersed in a solvent (toluene, dimethylbenzene, methylisopropylbenzene, chloroform and mixtures thereof) before adding to the liquid crystalline liquid (claim 21; page 27, lines 1-10 & page 28, line 18- page 31, line 5).
Further regards to claim 38, Hirst et al. teach the composition comprising (includes), a composite (mesogenic ligand-functionalized nanoparticles) (page 6, lines 14-15).
Examiner notes claim 38 recites product by process language, “produced by the method." 
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lewandowski et al. (Langmuir, 2013, Vol. 29, pages 3404-3410) teach a composition comprising mesogenic ligand-functionalized nanoparticles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722